Simon, J.
This, is the third attachment case brought under our consideration, under the facts disclosed in the case of Barker and another v. Phillips, just decided, and it must be disposed of in the same manner.
It is, therefore, ordered and decreed, that the judgment of the Commercial Court, so far as it annuls the sale of the goods attached from Phillips to the intervenor, by dismissing the intervention on its merits, be affirmed; but it is further ordered and decreed, that the said intervenor and appellant do recover the *199sum of sixteen hundred dollars, to be paid to Mm out of the proceeds of the sale of the goods attached, in the three suits, the balance of said proceeds to be divided between the three attaching creditors according to law; and that the plaintiff and appellee pay the costs of this appeal.
Lockett and Micou, for the plaintiff.
F. Haynes, for the appellant.
(See order modifying this judgment, infra p. 200.)